J-A02044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TAROD TYRELL THORNHILL                     :
                                               :
                       Appellant               :   No. 1829 WDA 2019

        Appeal from the Judgment of Sentence Entered January 26, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0003463-2015


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED: APRIL 22, 2021

        Tarod Tyrell Thornhill appeals the judgment of sentence following his

convictions for three counts of Aggravated Assault; one count each of Firearms

Not to be Carried Without a License and Possession of Firearm by Minor; and

four counts of Recklessly Endangering Another Person (“REAP”).1 He

challenges the discretionary aspects of his sentence. We affirm.

        The charges arose from an incident in which Thornhill went into

Monroeville Mall in February 2015 and began shooting inside a Macy’s

department store. Thornhill was targeting one male whom he shot three

times. In the process, he also shot a man and a woman who were there with

their minor child. The three victims survived their injuries. Thornhill was 17

years old at the time.

____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(1), 6106, 6110.1, and 2705, respectively.
J-A02044-21



      Following a bench trial, the trial court found Thornhill guilty of the

above-referenced offenses. At sentencing, the court heard testimony from

Thornhill’s parents and from the female victim. It also stated that it had

reviewed a pre-sentence investigation report (“PSI”), which contained reports

from two psychiatrists who had performed mental health evaluations on

Thornhill. The evaluations noted Thornhill’s history of psychiatric issues such

as chronic adjustment disorder with mixed disturbance of emotional conduct

and chronic post-traumatic stress disorder. The court said that given

Thornhill’s mental health history, there was “no doubt in my mind . . . that he

is in need of treatment,” and it was “not going to overlook the treatment

concept.” See N.T., Sentencing, 1/26/17, at 17.

      The trial court sentenced Thornhill to 90 to 180 months’ incarceration

for one count of aggravated assault, followed by a consecutive term of 90 to

180 months’ incarceration for the second aggravated assault conviction. For

the third count of aggravated assault, the court imposed a concurrent term of

60 to 120 months’ incarceration, and for the four REAP convictions, it imposed

concurrent terms of one to two years’ incarceration. It imposed no further

penalty for the firearm offenses. Thus, it imposed an aggregate sentence of

15 to 30 years in prison.




                                     -2-
J-A02044-21



       After obtaining leave to file post-sentence motions and an appeal nunc

pro tunc,2 Thornhill filed a Motion to Reconsider Sentence arguing that the

trial court “failed to perceive [the] clear circumstances involved with the case,

including the facts and [Thornhill’s] mental health, demonstrat[ing] that a

guideline sentence with consecutive penalties was unreasonable.” See Motion

to Reconsider Sentence, filed 11/22/19. The trial court denied the motion and

this timely appeal followed.

       Thornhill raises one issue: “Did the Sentencing Court abuse its discretion

by sentencing Mr. Thornhill to fifteen to thirty years of incarceration, despite

the presentation of substantial mitigating evidence, including the defendant's

age, mental health, and rehabilitative needs, which indicate the imposed

sentence was unreasonable?” Thornhill’s Br. at 3.

       Thornhill’s issue on appeal is a challenge to the discretionary aspects of

his sentence, and there is no automatic right to appellate review of such a

challenge. Commonwealth v. Mastromarino, 2 A.3d 581, 585 (Pa.Super.

2010). Rather, we must first determine whether: 1) the appeal is timely; 2)

the appellant properly preserved the issue below; 3) the appellant’s brief

contains a Pa.R.A.P. 2119(f) statement; and 4) the Rule 2119(f) statement

raises a substantial question as to whether the sentence is appropriate under




____________________________________________


2 See Order of Court, filed 11/13/19 (granting Post Conviction Relief Act
petition, allowing Thornhill to file a motion to reconsider sentence within 14
days, and reinstating appellate rights).

                                           -3-
J-A02044-21



the Sentencing Code. See Commonwealth v. Moury, 992 A.2d 162, 170

(Pa.Super. 2010).

      Thornhill has satisfied all four parts of this test. His appeal is timely, he

preserved the issue in his motion to reconsider sentence, and his brief contains

a Rule 2119(f) statement. Thornhill has also raised a substantial question, in

that he argues that the trial court “failed to consider Mr. Thornhill's mental

health diagnoses and his rehabilitative needs.” Thornhill’s Br. at 11; see

Commonwealth v. Felmlee, 828 A.2d 1105, 1107 (Pa.Super. 2003)

(“Appellant's claim that the court erred by imposing an aggravated range

sentence    without   consideration   of   mitigating   circumstances    raises   a

substantial question”). He also maintains that the sentence “only reflects the

seriousness of the crime.” Thornhill’s Br. at 11, 12; see Commonwealth v.

Macias, 968 A.2d 773, 776 (Pa.Super. 2009) (concluding substantial question

raised for claim that court imposed sentence based solely on seriousness of

offense).

      We review challenges to discretionary aspects of sentence for abuse of

discretion. Commonwealth v. Blount, 207 A.3d 925, 934 (Pa.Super. 2019).

An abuse of discretion occurs where “the sentencing court ignored or

misapplied the law, exercised its judgment for reasons of partiality, prejudice,

bias or ill will, or arrived at a manifestly unreasonable decision.” Id. at 934-

35 (citation omitted).

      The trial court has discretion to impose consecutive or concurrent

sentences. Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.Super. 2014)

                                      -4-
J-A02044-21



(citation omitted). Nonetheless, an aggregate sentence composed of

consecutive sentences may be excessive, when viewed in light of the criminal

conduct at issue in the case. See Mastromarino, 2 A.3d at 587. When

imposing sentence, the trial court must “make as a part of the record, and

disclose in open court at the time of sentencing, a statement of the reason or

reasons for the sentence imposed.” Commonwealth v. Antidormi, 84 A.3d

736, 760 (Pa.Super. 2014) (citation omitted). Furthermore, “[w]here pre-

sentence reports exist, [this Court] shall . . . presume that the sentencing

judge was aware of relevant information regarding the defendant’s character

and weighed those considerations along with mitigating statutory factors.” Id.

at 761 (citation omitted).

      Thornhill contends that although the court at sentencing mentioned his

mental health diagnoses, his young age, and his rehabilitative needs, it failed

to give meaningful consideration to his youth and mental health issues when

it fashioned its sentence. He notes that “the [c]ourt briefly mentioned

[Thornhill’s] youthful age, mental health, and need for rehabilitation at

sentencing,” but that the sentence it imposed clearly shows that it did not

adequately consider those factors. Thornhill’s Br. at 18. He also argues that

the “sentence appears to be solely based on the gravity of the offense in

relation to the impact on the victim and the community.” Id. at 19.

      Prior to sentencing Thornhill, the trial court was aware of Thornhill’s

juvenile age at the time of the shooting. See N.T., Sentencing, at 27. It also

heard from Thornhill’s parents, who acknowledged their son’s mental health

                                     -5-
J-A02044-21



issues. Thornhill’s father expressed that he believed the shooting would have

never occurred had Thornhill taken his mental health medication that day.

See id. at 5, 7, and 11. The court made note of the PSI and two reports from

two doctors commenting on Thornhill’s mental health. Id. at 3. Thornhill also

testified, expressing his remorse, and apologizing to the victims. Id. at 24.

Upon review of all this information, the trial court stated that the sentence

imposed factored in the need to address Thornhill’s mental health issues,

stating, “There is no doubt in my mind, based on the evidence presented, that

[Thornhill] is in need of treatment.” Id. at 17.

      It then stated it had considered all the information before it and

explained the overarching concerns that criminal sentencing is intended to

address:

           In any event, I have reviewed all the materials that been
           presented in Court, and I understand that sentencing
           functions all play a part here.

           One, of course, is rehabilitation. I don’t know whether you
           can be or will be or will choose to be rehabilitated, but we
           haven’t changed the matrix in our state correctional
           institutions to provide for that, particularly for youthful
           offenders. So you need to take advantage of those kinds of
           programs that are available to you.

           Punishment, of course, is one of those issues that we deal
           with when we deal with very serious crimes.

           Incapacitation is another, meaning to ensure that
           [Thornhill] will not commit another crime. I don’t have a
           crystal ball that would tell me whether or he would or would
           not, but the odds are that once out of the youthful
           environment, a youthful criminal environment, a person
           tends to fair rather well in that concept of rehabilitation;
           therefore, it is not necessarily incapacitated.

                                      -6-
J-A02044-21


         There’s one more little aspect here that I think is of
         significance. That’s what we call deterrence.

         I never really believed that deterrence actually works, other
         than to deter the person who was convicted of a crime. But
         deterrence sometimes is there to set an example. To send
         a message. We, as a society, need to know that our
         shopping malls, our schools, our places of worship, our
         theaters, all public gathering places, are safe havens. Places
         where these kinds of events cannot occur. That also is a
         consideration of sentencing.

Id. at 26-28.

      The trial court did not abuse its discretion in imposing consecutive

sentences. It considered all the factors Thornhill now cites, and it did so in a

thoughtful way. While it may not have given them the weight Thornhill

contends it ought to have, that does not make the sentence excessive. See

Macias, 968 A.2d at 778 (affirming trial court’s choice “not to give the

mitigating factors as much weight as Appellant would have liked and decided

that the facts did not warrant imposition of a sentence lower than the standard

range”). Rather, it acted within its discretion in weighing the information

before it at sentencing, determining the sentences for individual convictions,

and requiring Thornhill to serve some of the sentences consecutively. We

accordingly affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                     -7-
J-A02044-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2021




                          -8-